Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sepehr Zangeneh on 8/2/2022.

The application has been amended as follows: 

Cancel claims 24 – 33.
New claims 34 – 53 as described here:
34.         A system, comprising:
            a continuous analyte sensor device configured to generate analyte data over a time period and transmit two data streams associated with the analyte data to a display device;
            the display device configured to execute an analyte sensor application for receiving and transmitting the two data streams to a technical support system;
the technical support system configured to:
automatically compare the two data streams;
automatically identify a data discrepancy between the two data streams based on the automatic comparison; 
automatically identify, based on the identified data discrepancy, that the analyte sensor application is offline; and
in response to identifying that the analyte sensor application is offline, silently wakeup the analyte sensor application.  
35.	The system of claim 1, wherein:
the two data streams include real time data and bulk data,
the real time data includes at least a portion of the analyte data associated with a portion of the time period, and 
the bulk data includes all of the analyte data generated over the time period.
36.	The system of claim 1, wherein the tech support system is further configured to:
	determine the analyte sensor application being offline was caused by a memory reset at the display device or a Bluetooth server crash; and
	identify a pattern in the analyte sensor application being offline frequently based on the determination that the application being offline was caused by the memory reset at the display device or the Bluetooth server crash.
37.	The system of claim 1, wherein the analyte sensor application being offline was due to the analyte sensor application being inadvertently shut down.  
38.	The system of claim 1, wherein the tech support system is further configured to:
	identify a pattern in one or more sources of data discrepancies, including the identified data discrepancy; and
	based on the identified pattern, adjust a frequency and/or timing of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application, the one or more analyte sensor applications executing on one or more display devices other than the display device.  
39.	The system of claim 5, wherein the one or more sources of the data discrepancies include a memory reset at the display device or a Bluetooth server crash. 
40.	The system of claim 1, wherein the tech support system is further configured to:
	identify a pattern in one or more sources of data discrepancies including the identified data discrepancy, wherein the pattern indicates that the one or more sources lead to the data discrepancies over a recurring time period; and
	increase a frequency of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application over the recurring time period.  
41.         A method of automatically waking up an analyte sensor application, the method comprising: 
automatically comparing two data streams received from the analyte sensor application executing on a display device, the two data streams: 
associated with analyte data generated over a time period by an analyte sensor device, and 
transmitted to the display device by the analyte sensor device;
automatically identify a data discrepancy between the two data streams based on the automatic comparison; 
automatically identify, based on the identified data discrepancy, that the analyte sensor application executing on the display device is offline; and
in response to identifying that the analyte sensor application is offline, silently waking up the analyte sensor application.  
42.	The method of claim 8, wherein:
the two data streams include real time data and bulk data,
the real time data includes at least a portion of the analyte data associated with a portion of the time period, and 
the bulk data includes all of the analyte data generated over the time period.
43.	The method of claim 8, further comprising:
	determining the analyte sensor application being offline was caused by a memory reset at the display device or a Bluetooth server crash; and
	identifying a pattern in the analyte sensor application being offline frequently based on the determination that the application being offline was caused by the memory reset at the display device or the Bluetooth server crash.
44.	The method of claim 8, wherein the analyte sensor application being offline was due to the analyte sensor application being inadvertently shut down.  
45.	The method of claim 8, further comprising:
	identifying a pattern in one or more sources of data discrepancies, including the identified data discrepancy; and
	based on the identified pattern, adjusting a frequency and/or timing of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application, the one or more analyte sensor applications executing on one or more display devices other than the display device.  
46.	The method of claim 12, wherein the one or more sources of the data discrepancies include a memory reset associated with the display device or a Bluetooth server crash. 
47.	The method of claim 8, further comprises:
	identifying a pattern in one or more sources of data discrepancies including the identified data discrepancy, wherein the pattern indicates that the one or more sources lead to the data discrepancies over a recurring time period; and
	increasing a frequency of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application over the recurring time period.  
48.	A non-transitory computer readable medium having instructions stored thereon that, when executed by a technical support system, cause the technical support system to perform a method comprising:
automatically comparing two data streams received from an analyte sensor application executing on a display device, the two data streams: 
associated with analyte data generated over a time period by an analyte sensor device, and 
transmitted to the display device by the analyte sensor device;
automatically identify a data discrepancy between the two data streams based on the automatic comparison; 
automatically identify, based on the identified data discrepancy, that the analyte sensor application executing on the display device is offline; and
in response to identifying that the analyte sensor application is offline, silently waking up the analyte sensor application.  
49.	The non-transitory computer readable medium of claim 15, wherein:
the two data streams include real time data and bulk data,
the real time data includes at least a portion of the analyte data associated with a portion of the time period, and 
the bulk data includes all of the analyte data generated over the time period.
50.	The non-transitory computer readable medium of claim 15, wherein the method further comprises:
	determining the analyte sensor application being offline was caused by a memory reset at the display device or a Bluetooth server crash; and
	identifying a pattern in the analyte sensor application being offline frequently based on the determination that the application being offline was caused by the memory reset at the display device or the Bluetooth server crash.
51.	The non-transitory computer readable medium of claim 15, wherein the analyte sensor application being offline was due to the analyte sensor application being inadvertently shut down.  
52.	The non-transitory computer readable medium of claim 15, wherein the method further comprises:
	identifying a pattern in one or more sources of data discrepancies, including the identified data discrepancy; and
	based on the identified pattern, adjusting a frequency and/or timing of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application, the one or more analyte sensor applications executing on one or more display devices other than the display device.  
53.	The non-transitory computer readable medium of claim 15, wherein the method further comprises:
	identifying a pattern in one or more sources of data discrepancies including the identified data discrepancy, wherein the pattern indicates that the one or more sources lead to the data discrepancies over a recurring time period; and
	increasing a frequency of silent push or wake-up notifications to the analyte sensor application and/or to one or more analyte sensor applications other than the analyte sensor application over the recurring time period.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find either alone or in combination the features as found within the independent claims. In particular, the Examiner cannot find a device that determines a data discrepancy as claimed and determines that the device is offline. Then, after the offline determination, restarting the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626